Case: 3:19-cv-00297-WHR-MJN Doc #: 14 Filed: 07/14/20 Page: 1 of 2 PAGEID #: 1810




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

 ADAM L. REESE,                         :
              Plaintiff,
        v.                                    Case No. 3:19-cv-297
                                        :
 COMMISSIONER OF SOCIAL                       JUDGE WALTER H. RICE
 SECURITY,
                                        :
              Defendant.




       DECISION AND ENTRY ADOPTING UNITED STATES MAGISTRATE
       JUDGE’S REPORT AND RECOMMENDATIONS (DOC. #13);
       VACATING COMMISSIONER’S NON-DISABILITY FINDING;
       REMANDING CASE UNDER SENTENCE FOUR OF 42 U.S.C. §
       405(g) FOR FURTHER PROCEEDINGS; JUDGMENT TO ENTER IN
       FAVOR OF PLAINTIFF AND AGAINST DEFENDANT; TERMINATION
       ENTRY




      On June 26, 2020, United States Magistrate Judge Michael J. Newman

issued a Report and Recommendations, Doc. #13, recommending that the Court

vacate the Commissioner’s non-disability finding as unsupported by substantial

evidence, and remand the case under Sentence Four of 42 U.S.C. § 405(g) for

further proceedings. Although the parties were notified of their right to file

Objections to the Report and Recommendations, and of the consequences of failing

to do so, no Objections have been filed within the time allotted.

      Based on the reasoning and citations of authority set forth in the Report and

Recommendations, Doc. #13, as well as upon a thorough de novo review of this
Case: 3:19-cv-00297-WHR-MJN Doc #: 14 Filed: 07/14/20 Page: 2 of 2 PAGEID #: 1811




Court’s file and the applicable law, the Court ADOPTS said judicial filing and

VACATES the Commissioner’s non-disability finding. This matter is REMANDED to

the Commissioner under Sentence Four of 42 U.S.C. § 405(g) for further

proceedings consistent with the Report and Recommendations.

      Judgment shall be entered in favor of Plaintiff and against Defendant.

      The captioned case is hereby ordered terminated upon the docket records of

the United States District Court for the Southern District of Ohio, Western Division,

at Dayton.




                                                                  (tp - per Judge Rice authorization after his
                                                                  review)
Date: July 13, 2020
                                       WALTER H. RICE
                                       UNITED STATES DISTRICT JUDGE




                                          2
